
	

113 HR 5741 IH: Voter Confidence and Increased Accessibility Act of 2014
U.S. House of Representatives
2014-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5741
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2014
			Mr. Holt (for himself, Mr. Larson of Connecticut, Ms. Matsui, Mrs. Napolitano, Ms. Kaptur, Ms. Edwards, Mr. Gene Green of Texas, Ms. Brown of Florida, Ms. Pingree of Maine, Mr. Israel, Mr. Ellison, Mr. Cohen, Mrs. Lowey, Mr. Grijalva, Mrs. McCarthy of New York, Ms. Norton, Mr. Scott of Virginia, Mr. Blumenauer, Mr. Serrano, Mr. Schiff, Mr. Waxman, Mr. Sarbanes, Mr. McDermott, Mrs. Beatty, Mr. Capuano, Mr. Richmond, Ms. Lee of California, Ms. McCollum, Mr. Honda, Mr. Cummings, Mr. O’Rourke, Mr. Garamendi, Mr. Meeks, Mr. Pocan, Mr. Tonko, Mr. Hastings of Florida, Mr. Rangel, Ms. Wasserman Schultz, Mr. Moran, Mr. Larsen of Washington, Mr. Johnson of Georgia, Mr. Polis, and Ms. DeGette) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Help America Vote Act of 2002 to require a voter-verified permanent paper ballot under
			 title III of such Act, and for other purposes.
	
	
		1.Short title; Table of Contents
			(a)Short TitleThis Act may be cited as the Voter Confidence and Increased Accessibility Act of 2014.
			(b)Table of ContentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Promoting Accuracy, Integrity, and Security Through Voter-verified Permanent Paper Ballot
					Sec. 101. Paper ballot and manual counting requirements.
					Sec. 102. Accessibility and ballot verification for individuals with disabilities.
					Sec. 103. Additional voting system requirements.
					Sec. 104. Availability of additional funding to enable States to meet costs of revised
			 requirements.
					Sec. 105. Effective date for new requirements.
					Title II—Enhancement of Enforcement
					Sec. 201. Enhancement of enforcement of Help America Vote Act of 2002.
					Title III—Requirement for Mandatory Manual Audits by Hand Count
					Sec. 301. Mandatory manual audits.
					
						Sec. 321. Requiring audits of results of elections.
						Sec. 322. Number of ballots counted under audit.
						Sec. 323. Process for administering audits.
						Sec. 324. Selection of precincts.
						Sec. 325. Publication of results.
						Sec. 326. Payments to States.
						Sec. 327. Exception for elections subject to recount under State law prior to certification.
						Sec. 328. Effective date.
					Sec. 302. Availability of enforcement under Help America Vote Act of 2002.
					Sec. 303. Guidance on best practices for alternative audit mechanisms.
					Sec. 304. Clerical amendment.
					Title IV—Repeal of Exemption of Election Assistance Commission From Certain Government Contracting
			 Requirements
					Sec. 401. Repeal of exemption of Election Assistance Commission from certain government contracting
			 requirements.
					Title V—Effective Date
					Sec. 501. Effective date.
			IPromoting accuracy, integrity, and security through voter-verified permanent paper ballot
			101.Paper Ballot and Manual Counting Requirements
				(a)In generalSection 301(a)(2) of the Help America Vote Act of 2002 (42 U.S.C. 15481(a)(2)) is amended to read
			 as follows:
					
						(2)Paper ballot requirement
							(A)Voter-verified paper ballots
								(i)Paper ballot requirement
									(I)The voting system shall require the use of an individual, durable, voter-verified, paper ballot of
			 the voter’s vote that shall be marked and made available for inspection
			 and verification by the voter before the voter’s vote is cast and counted,
			 and which shall be counted by hand or read by an optical scanner or other
			 counting device. For purposes of this subclause, the term individual, durable, voter-verified, paper ballot means a paper ballot marked by the voter by hand or a paper ballot marked through the use of a
			 nontabulating ballot marking device or system, so long as the voter shall
			 have the option to mark his or her ballot by hand.
									(II)The voting system shall provide the voter with an opportunity to correct any error on the paper
			 ballot before the permanent voter-verified paper ballot is preserved in
			 accordance with clause (ii).
									(III)The voting system shall not preserve the voter-verified paper ballots in any manner that makes it
			 possible, at any time after the ballot has been cast, to associate a voter
			 with the record of the voter’s vote without the voter’s consent.
									(ii)Preservation as official recordThe individual, durable, voter-verified, paper ballot used in accordance with clause (i) shall
			 constitute the official ballot and shall be preserved and used as the
			 official ballot for purposes of any recount or audit conducted with
			 respect to any election for Federal office in which the voting system is
			 used.
								(iii)Manual counting requirements for recounts and audits
									(I)Each paper ballot used pursuant to clause (i) shall be suitable for a manual audit, and shall be
			 counted by hand in any recount or audit conducted with respect to any
			 election for Federal office.
									(II)In the event of any inconsistencies or irregularities between any electronic vote tallies and the
			 vote tallies determined by counting by hand the individual, durable,
			 voter-verified, paper ballots used pursuant to clause (i), and subject to
			 subparagraph (B), the individual, durable, voter-verified, paper ballots
			 shall be the true and correct record of the votes cast.
									(iv)Application to all ballotsThe requirements of this subparagraph shall apply to all ballots cast in elections for Federal
			 office, including ballots cast by absent uniformed services voters and
			 overseas voters under the Uniformed and Overseas Citizens Absentee Voting
			 Act and other absentee voters.
								(B)Special rule for treatment of disputes when paper ballots have been shown to be compromised
								(i)In generalIn the event that—
									(I)there is any inconsistency between any electronic vote tallies and the vote tallies determined by
			 counting by hand the individual, durable, voter-verified, paper ballots
			 used pursuant to subparagraph (A)(i) with respect to any election for
			 Federal office; and
									(II)it is demonstrated by clear and convincing evidence (as determined in accordance with the
			 applicable standards in the jurisdiction involved) in any recount, audit,
			 or contest of the result of the election that the paper ballots have been
			 compromised (by damage or mischief or otherwise) and that a sufficient
			 number of the ballots have been so compromised that the result of the
			 election could be changed,the determination of the appropriate remedy with respect to the election shall be made in
			 accordance with applicable State law, except that the electronic tally
			 shall not be used as the exclusive basis for determining the official
			 certified result.(ii)Rule for consideration of ballots associated with each voting machineFor purposes of clause (i), only the paper ballots deemed compromised, if any, shall be considered
			 in the calculation of whether or not the result of the election could be
			 changed due to the compromised paper ballots..
				(b)Conforming amendment clarifying applicability of alternative language accessibilitySection 301(a)(4) of such Act (42 U.S.C. 15481(a)(4)) is amended by inserting (including the paper ballots required to be used under paragraph (2)) after voting system.
				(c)Other conforming amendmentsSection 301(a)(1) of such Act (42 U.S.C. 15481(a)(1)) is amended—
					(1)in subparagraph (A)(i), by striking counted and inserting counted, in accordance with paragraphs (2) and (3);
					(2)in subparagraph (A)(ii), by striking counted and inserting counted, in accordance with paragraphs (2) and (3);
					(3)in subparagraph (A)(iii), by striking counted each place it appears and inserting counted, in accordance with paragraphs (2) and (3); and
					(4)in subparagraph (B)(ii), by striking counted and inserting counted, in accordance with paragraphs (2) and (3).
					102.Accessibility and Ballot Verification for Individuals With Disabilities
				(a)In generalSection 301(a)(3)(B) of the Help America Vote Act of 2002 (42 U.S.C. 15481(a)(3)(B)) is amended to
			 read as follows:
					
						(B)
							(i)satisfy the requirement of subparagraph (A) through the use of at least one voting system equipped
			 for individuals with disabilities, including nonvisual and enhanced visual
			 accessibility for the blind and visually impaired, and nonmanual and
			 enhanced manual accessibility for the mobility and dexterity impaired, at
			 each polling place; and
							(ii)meet the requirements of subparagraph (A) and paragraph (2)(A) by using a system that—
								(I)allows the voter to privately and independently verify the permanent paper ballot through the
			 presentation, in accessible form, of the printed or marked vote selections
			 from the same printed or marked information that would be used for any
			 vote counting or auditing; and
								(II)allows the voter to privately and independently verify and cast the permanent paper ballot without
			 requiring the voter to manually handle the paper ballot; and.
				(b)Specific requirement of study, testing, and development of accessible paper ballot verification
			 mechanisms
					(1)Study and reportingSubtitle C of title II of such Act (42 U.S.C. 15381 et seq.) is amended—
						(A)by redesignating section 247 as section 248; and
						(B)by inserting after section 246 the following new section:
							
								247.Study and report on accessible paper ballot verification mechanisms
									(a)Study and ReportThe Director of the National Science Foundation shall make grants to not fewer than 3 eligible
			 entities to study, test, and develop accessible paper ballot voting,
			 verification, and casting mechanisms and devices and best practices to
			 enhance the accessibility of paper ballot voting and verification
			 mechanisms for individuals with disabilities, for voters whose primary
			 language is not English, and for voters with difficulties in literacy,
			 including best practices for the mechanisms themselves and the processes
			 through which the mechanisms are used.
									(b)EligibilityAn entity is eligible to receive a grant under this part if it submits to the Director (at such
			 time and in such form as the Director may require) an application
			 containing—
										(1)certifications that the entity shall specifically investigate enhanced methods or devices,
			 including non-electronic devices, that will assist such individuals and
			 voters in marking voter-verified paper ballots and presenting or
			 transmitting the information printed or marked on such ballots back to
			 such individuals and voters, and casting such ballots;
										(2)a certification that the entity shall complete the activities carried out with the grant not later
			 than December 31, 2016; and
										(3)such other information and certifications as the Director may require.
										(c)Availability of TechnologyAny technology developed with the grants made under this section shall be treated as
			 non-proprietary and shall be made available to the public, including to
			 manufacturers of voting systems.
									(d)Coordination With Grants for Technology ImprovementsThe Director shall carry out this section so that the activities carried out with the grants made
			 under subsection (a) are coordinated with the research conducted under the
			 grant program carried out by the Commission under section 271, to the
			 extent that the Director and Commission determine necessary to provide for
			 the advancement of accessible voting technology.
									(e)Authorization of AppropriationsThere are authorized to be appropriated to carry out subsection (a) $5,000,000, to remain available
			 until expended..
						(2)Clerical amendmentThe table of contents of such Act is amended—
						(A)by redesignating the item relating to section 247 as relating to section 248; and
						(B)by inserting after the item relating to section 246 the following new item:
							
								
									Sec. 247. Study and report on accessible paper ballot verification mechanisms..
						(c)Clarification of accessibility standards under voluntary voting system guidanceIn adopting any voluntary guidance under subtitle B of title III of the Help America Vote Act with
			 respect to the accessibility of the paper ballot verification requirements
			 for individuals with disabilities, the Election Assistance Commission
			 shall include and apply the same accessibility standards applicable under
			 the voluntary guidance adopted for accessible voting systems under such
			 subtitle.
				(d)Permitting Use of Funds for Protection and Advocacy Systems To Support Actions To Enforce
			 Election-Related Disability AccessSection 292(a) of the Help America Vote Act of 2002 (42 U.S.C. 15462(a)) is amended by striking ; except that and all that follows and inserting a period.
				103.Additional Voting System Requirements
				(a)Requirements describedSection 301(a) of the Help America Vote Act of 2002 (42 U.S.C. 15481(a)) is amended by adding at
			 the end the following new paragraphs:
					
						(7)Prohibiting use of uncertified election-dedicated voting system technologies; disclosure
			 requirements
							(A)In generalA voting system used in an election for Federal office in a State may not at any time during the
			 election contain or use any election-dedicated voting system technology—
								(i)which has not been certified by the State for use in the election; and
								(ii)which has not been deposited with an accredited laboratory described in section 231 to be held in
			 escrow and disclosed in accordance with this section.
								(B)Requirement for disclosure and limitation on restricting disclosureAn accredited laboratory under section 231 with whom an election-dedicated voting system technology
			 has been deposited shall—
								(i)hold the technology in escrow; and
								(ii)disclose technology and information regarding the technology to another person if—
									(I)the person is a qualified person described in subparagraph (C) who has entered into a nondisclosure
			 agreement with respect to the technology which meets the requirements of
			 subparagraph (D); or
									(II)the laboratory is permitted or required to disclose the technology to the person under State law,
			 in accordance with the terms and conditions applicable under such law.
									(C)Qualified persons describedWith respect to the disclosure of election-dedicated voting system technology by a laboratory under
			 subparagraph (B)(ii)(I), a qualified person is any of the following:
								(i)A governmental entity with responsibility for the administration of voting and election-related
			 matters for purposes of reviewing, analyzing, or reporting on the
			 technology.
								(ii)A party to pre- or post-election litigation challenging the result of an election or the
			 administration or use of the technology used in an election, including but
			 not limited to election contests or challenges to the certification of the
			 technology, or an expert for a party to such litigation, for purposes of
			 reviewing or analyzing the technology to support or oppose the litigation,
			 and all parties to the litigation shall have access to the technology for
			 such purposes.
								(iii)A person not described in clause (i) or (ii) who reviews, analyzes, or reports on the technology
			 solely for an academic, scientific, technological, or other investigation
			 or inquiry concerning the accuracy or integrity of the technology.
								(D)Requirements for nondisclosure agreementsA nondisclosure agreement entered into with respect to an election-dedicated voting system
			 technology meets the requirements of this subparagraph if the agreement—
								(i)is limited in scope to coverage of the technology disclosed under subparagraph (B) and any trade
			 secrets and intellectual property rights related thereto;
								(ii)does not prohibit a signatory from entering into other nondisclosure agreements to review other
			 technologies under this paragraph;
								(iii)exempts from coverage any information the signatory lawfully obtained from another source or any
			 information in the public domain;
								(iv)remains in effect for not longer than the life of any trade secret or other intellectual property
			 right related thereto;
								(v)prohibits the use of injunctions barring a signatory from carrying out any activity authorized
			 under subparagraph (C), including injunctions limited to the period prior
			 to a trial involving the technology;
								(vi)is silent as to damages awarded for breach of the agreement, other than a reference to damages
			 available under applicable law;
								(vii)allows disclosure of evidence of crime, including in response to a subpoena or warrant;
								(viii)allows the signatory to perform analyses on the technology (including by executing the technology),
			 disclose reports and analyses that describe operational issues pertaining
			 to the technology (including vulnerabilities to tampering, errors, risks
			 associated with use, failures as a result of use, and other problems), and
			 describe or explain why or how a voting system failed or otherwise did not
			 perform as intended; and
								(ix)provides that the agreement shall be governed by the trade secret laws of the applicable State.
								(E)Election-dedicated voting system technology definedFor purposes of this paragraph:
								(i)In generalThe term election-dedicated voting system technology means the following:
									(I)The source code used for the trusted build and its file signatures.
									(II)A complete disk image of the pre-build, build environment, and any file signatures to validate that
			 it is unmodified.
									(III)A complete disk image of the post-build, build environment, and any file signatures to validate
			 that it is unmodified.
									(IV)All executable code produced by the trusted build and any file signatures to validate that it is
			 unmodified.
									(V)Installation devices and software file signatures.
									(ii)ExclusionSuch term does not include commercial-off-the-shelf software and hardware defined under the 2005 voluntary voting system guidelines adopted by the
			 Commission under section 222.
								(8)Prohibition of use of wireless communications devices in systems or devicesNo system or device upon which ballots are programmed or votes are cast or tabulated shall contain,
			 use, or be accessible by any wireless, power-line, or concealed
			 communication device, except that enclosed infrared communications devices
			 which are certified for use in such device by the State and which cannot
			 be used for any remote or wide area communications or used without the
			 knowledge of poll workers shall be permitted.
						(9)Prohibiting connection of system to the internet
							(A)In generalNo system or device upon which ballots are programmed or votes are cast or tabulated shall be
			 connected to the Internet at any time.
							(B)Rule of constructionNothing contained in this paragraph shall be deemed to prohibit the Commission from conducting the
			 studies under section 242 or to conduct other similar studies under any
			 other provision of law in a manner consistent with this paragraph.
							(10)Security standards for voting systems used in Federal elections
							(A)In generalNo voting system may be used in an election for Federal office unless the manufacturer of such
			 system and the election officials using such system meet the applicable
			 requirements described in subparagraph (B).
							(B)Requirements describedThe requirements described in this subparagraph are as follows:
								(i)The manufacturer and the election officials shall document the secure chain of custody for the
			 handling of all software, hardware, vote storage media, blank ballots, and
			 completed ballots used in connection with voting systems, and shall make
			 the information available upon request to the Commission.
								(ii)The manufacturer shall disclose to an accredited laboratory under section 231 and to the
			 appropriate election official any information required to be disclosed
			 under paragraph (7).
								(iii)After the appropriate election official has certified the election-dedicated and other voting
			 system software for use in an election, the manufacturer may not—
									(I)alter such software; or
									(II)insert or use in the voting system any software, software patch, or other software modification not
			 certified by the State for use in the election.
									(iv)At the request of the Commission—
									(I)the appropriate election official shall submit information to the Commission regarding the State’s
			 compliance with this subparagraph; and
									(II)the manufacturer shall submit information to the Commission regarding the manufacturer’s compliance
			 with this subparagraph.
									(C)Development and publication of best practices of secure chain of custodyNot later than August 1, 2015, the Commission shall develop and make publicly available best
			 practices regarding the requirement of subparagraph (B)(i) and (B)(iii),
			 and in the case of subparagraph (B)(iii), shall include best practices for
			 certifying software patches and minor software modifications under short
			 deadlines.
							(D)Disclosure of secure chain of custodyThe Commission shall make information provided to the Commission under subparagraph (B)(i)
			 available to any person upon request.
							(11)Durability and readability requirements for ballots
							(A)Durability requirements for paper ballots
								(i)In generalAll voter-verified paper ballots required to be used under this Act shall be marked or printed on
			 durable paper.
								(ii)DefinitionFor purposes of this Act, paper is durable if it is capable of withstanding multiple counts and recounts by hand without compromising the
			 fundamental integrity of the ballots, and capable of retaining the
			 information marked or printed on them for the full duration of a retention
			 and preservation period of 22 months.
								(B)Readability requirements for paper ballots marked by ballot marking deviceAll voter-verified paper ballots completed by the voter through the use of a ballot marking device
			 shall be clearly readable by the voter without assistance (other than
			 eyeglasses or other personal vision enhancing devices) and by a scanner or
			 other device equipped for individuals with disabilities..
				(b)Requiring laboratories To meet standards prohibiting conflicts of interest as condition of
			 accreditation for testing of voting system hardware and software
					(1)In generalSection 231(b) of such Act (42 U.S.C. 15371(b)) is amended by adding at the end the following new
			 paragraphs:
						
							(3)Prohibiting conflicts of interest; ensuring availability of results
								(A)In generalA laboratory may not be accredited by the Commission for purposes of this section unless—
									(i)the laboratory certifies that the only compensation it receives for the testing carried out in
			 connection with the certification, decertification, and recertification of
			 the manufacturer’s voting system hardware and software is the payment made
			 from the Testing Escrow Account under paragraph (4);
									(ii)the laboratory meets such standards as the Commission shall establish (after notice and opportunity
			 for public comment) to prevent the existence or appearance of any conflict
			 of interest in the testing carried out by the laboratory under this
			 section, including standards to ensure that the laboratory does not have a
			 financial interest in the manufacture, sale, and distribution of voting
			 system hardware and software, and is sufficiently independent from other
			 persons with such an interest;
									(iii)the laboratory certifies that it will permit an expert designated by the Commission or by the State
			 requiring certification of the system being tested to observe any testing
			 the laboratory carries out under this section; and
									(iv)the laboratory, upon completion of any testing carried out under this section, discloses the test
			 protocols, results, and all communication between the laboratory and the
			 manufacturer to the Commission.
									(B)Availability of resultsUpon receipt of information under subparagraph (A), the Commission shall make the information
			 available promptly to election officials and the public.
								(4)Procedures for conducting testing; payment of user fees for compensation of accredited laboratories
								(A)Establishment of escrow accountThe Commission shall establish an escrow account (to be known as the Testing Escrow Account) for making payments to accredited laboratories for the costs of the testing carried out in
			 connection with the certification, decertification, and recertification of
			 voting system hardware and software.
								(B)Schedule of feesIn consultation with the accredited laboratories, the Commission shall establish and regularly
			 update a schedule of fees for the testing carried out in connection with
			 the certification, decertification, and recertification of voting system
			 hardware and software, based on the reasonable costs expected to be
			 incurred by the accredited laboratories in carrying out the testing for
			 various types of hardware and software.
								(C)Requests and payments by manufacturersA manufacturer of voting system hardware and software may not have the hardware or software tested
			 by an accredited laboratory under this section unless—
									(i)the manufacturer submits a detailed request for the testing to the Commission; and
									(ii)the manufacturer pays to the Commission, for deposit into the Testing Escrow Account established
			 under subparagraph (A), the applicable fee under the schedule established
			 and in effect under subparagraph (B).
									(D)Selection of laboratoryUpon receiving a request for testing and the payment from a manufacturer required under
			 subparagraph (C), the Commission shall select, from all laboratories which
			 are accredited under this section to carry out the specific testing
			 requested by the manufacturer, an accredited laboratory to carry out the
			 testing.
								(E)Payments to laboratoriesUpon receiving a certification from a laboratory selected to carry out testing pursuant to
			 subparagraph (D) that the testing is completed, along with a copy of the
			 results of the test as required under paragraph (3)(A)(iv), the Commission
			 shall make a payment to the laboratory from the Testing Escrow Account
			 established under subparagraph (A) in an amount equal to the applicable
			 fee paid by the manufacturer under subparagraph (C)(ii).
								(5)Dissemination of additional information on accredited laboratories
								(A)Information on testingUpon completion of the testing of a voting system under this section, the Commission shall promptly
			 disseminate to the public the identification of the laboratory which
			 carried out the testing.
								(B)Information on status of laboratoriesThe Commission shall promptly notify Congress, the chief State election official of each State, and
			 the public whenever—
									(i)the Commission revokes, terminates, or suspends the accreditation of a laboratory under this
			 section;
									(ii)the Commission restores the accreditation of a laboratory under this section which has been
			 revoked, terminated, or suspended; or
									(iii)the Commission has credible evidence of significant security failure at an accredited laboratory..
					(2)Conforming amendmentsSection 231 of such Act (42 U.S.C. 15371) is further amended—
						(A)in subsection (a)(1), by striking testing, certification, and all that follows and inserting the following: testing of voting system hardware and software by accredited laboratories in connection with the
			 certification, decertification, and recertification of the hardware and
			 software for purposes of this Act.;
						(B)in subsection (a)(2), by striking testing, certification, and all that follows and inserting the following: testing of its voting system hardware and software by the laboratories accredited by the Commission
			 under this section in connection with certifying, decertifying, and
			 recertifying the hardware and software.;
						(C)in subsection (b)(1), by striking testing, certification, decertification, and recertification and inserting testing; and
						(D)in subsection (d), by striking testing, certification, decertification, and recertification each place it appears and inserting testing.
						(3)Deadline for establishment of standards, escrow account, and schedule of feesThe Election Assistance Commission shall establish the standards described in section 231(b)(3) of
			 the Help America Vote Act of 2002 and the Testing Escrow Account and
			 schedule of fees described in section 231(b)(4) of such Act (as added by
			 paragraph (1)) not later than January 1, 2015.
					(4)Authorization of appropriationsThere are authorized to be appropriated to the Election Assistance Commission such sums as may be
			 necessary to carry out the Commission’s duties under paragraphs (3) and
			 (4) of section 231 of the Help America Vote Act of 2002 (as added by
			 paragraph (1)).
					(c)Grants for research on development of election-Dedicated voting system software
					(1)In generalSubtitle D of title II of the Help America Vote Act of 2002 (42 U.S.C. 15401 et seq.) is amended by
			 adding at the end the following new part:
						
							7Grants for research on development of election-Dedicated voting system software
								297.Grants for research on development of election-dedicated voting system software
									(a)In GeneralThe Director of the National Science Foundation (hereafter in this part referred to as the Director) shall make grants to not fewer than 3 eligible entities to conduct research on the development of
			 election-dedicated voting system software.
									(b)EligibilityAn entity is eligible to receive a grant under this part if it submits to the Director (at such
			 time and in such form as the Director may require) an application
			 containing—
										(1)certifications regarding the benefits of operating voting systems on election-dedicated software
			 which is easily understandable and which is written exclusively for the
			 purpose of conducting elections;
										(2)certifications that the entity will use the funds provided under the grant to carry out research on
			 how to develop voting systems that run on election-dedicated software and
			 that will meet the applicable requirements for voting systems under title
			 III; and
										(3)such other information and certifications as the Director may require.
										(c)Availability of TechnologyAny technology developed with the grants made under this section shall be treated as
			 non-proprietary and shall be made available to the public, including to
			 manufacturers of voting systems.
									(d)Authorization of AppropriationsThere are authorized to be appropriated for grants under this section $1,500,000 for each of fiscal
			 years 2015 and 2016, to remain available until expended..
					(2)Clerical amendmentThe table of contents of such Act is amended by adding at the end of the items relating to subtitle
			 D of title II the following:
						
							
								Part 7—Grants for research on development of election-Dedicated voting system software
								Sec. 297. Grants for research on development of election-dedicated voting system software..
					104.Availability of Additional Funding To Enable States To Meet Costs of Revised Requirements
				(a)Extension of requirements payments for meeting revised requirementsSection 257(a) of the Help America Vote Act of 2002 (42 U.S.C. 15407(a)) is amended by adding at
			 the end the following new paragraph:
					
						(5)For fiscal year 2015, the sum of—
							(A)$1,000,000,000, except that any funds provided under the authorization made by this subparagraph
			 shall be used by a State only to meet the requirements of title III which
			 are first imposed on the State pursuant to the amendments made by title I
			 of the Voter Confidence and Increased Accessibility Act of 2014, or to
			 otherwise modify or replace its voting systems in response to such
			 amendments; plus
							(B)such sums as may be necessary to enable States to carry out the activities described in
			 subparagraph (A) with respect to requirements which first apply to the
			 regularly scheduled general election for Federal office held in November
			 2019, except that any funds provided under the authorization made by this
			 subparagraph shall be used by a State only for carrying out these
			 activities..
				(b)Use of revised formula for allocation of fundsSection 252(b) of such Act (42 U.S.C. 15402(b)) is amended to read as follows:
					
						(b)State Allocation Percentage Defined
							(1)In generalExcept as provided in paragraph (2), the State allocation percentage for a State is the amount (expressed as a percentage) equal to the quotient of—
								(A)the voting age population of the State (as reported in the most recent decennial census); and
								(B)the total voting age population of all States (as reported in the most recent decennial census).
								(2)Special rule for payments used to meet requirements imposed under Voter Confidence and Increased
			 Accessibility Act of 2014
								(A)In generalIn the case of the requirements payment made to a State under the authorization made by section
			 257(a)(5) for fiscal year 2015 or any fiscal year thereafter, the State allocation percentage for a State is the amount (expressed as a percentage) equal to the quotient of—
									(i)the sum of the number of noncompliant precincts in the State and 50 percent of the number of
			 partially noncompliant precincts in the State; and
									(ii)the sum of the number of noncompliant precincts in all States and 50 percent of the number of
			 partially noncompliant precincts in all States.
									(B)Noncompliant precinct definedIn this paragraph, a noncompliant precinct means any precinct (or equivalent location) within a State for which the voting system used to
			 administer the regularly scheduled general election for Federal office
			 held in November 2012 did not meet either of the requirements described in
			 subparagraph (D).
								(C)Partially noncompliant precinct definedIn this paragraph, a partially noncompliant precinct means any precinct (or equivalent location) within a State for which the voting system used to
			 administer the regularly scheduled general election for Federal office
			 held in November 2012 met only one of the requirements described in
			 subparagraph (D).
								(D)Requirements describedThe requirements described in this subparagraph with respect to a voting system are as follows:
									(i)The primary voting system required the use of durable paper ballots (as described in section
			 301(a)(2)(A)(i)(I) and 301(a)(11)(A), as amended or added by the Voter
			 Confidence and Increased Accessibility Act of 2014) for every vote cast.
									(ii)The voting system allowed the voter to privately and independently verify the permanent paper
			 ballot through the presentation of the same printed or marked information
			 used for vote counting and auditing and to privately and independently
			 cast the permanent paper ballot without handling the ballot manually..
				(c)Revised conditions for receipt of fundsSection 253 of such Act (42 U.S.C. 15403) is amended—
					(1)in subsection (a), by striking A State is eligible and inserting Except as provided in subsection (f), a State is eligible; and
					(2)by adding at the end the following new subsection:
						
							(f)Special Rule for Payments Used To Meet Requirements Imposed Under Voter Confidence and Increased
			 Accessibility Act of 2014
								(1)In generalNotwithstanding any other provision of this part, a State is eligible to receive a requirements
			 payment under the authorization made by section 257(a)(5) for fiscal year
			 2015 or any fiscal year thereafter if, not later than 90 days after the
			 date of the enactment of the Voter Confidence and Increased Accessibility
			 Act of 2014, the chief executive officer of the State, or designee, in
			 consultation and coordination with the chief State election official—
									(A)certifies to the Commission the number of noncompliant and partially noncompliant precincts in the
			 State (as defined in section 252(b)(2));
									(B)certifies to the Commission that the State will reimburse each unit of local government in the
			 State for any costs the unit incurs in carrying out the activities for
			 which the payment may be used; and
									(C)files a statement with the Commission describing the State’s need for the payment and how the State
			 will use the payment to meet the requirements of title III (in accordance
			 with the limitations applicable to the use of the payment under section
			 257(a)(5)).
									(2)Certifications by States that require changes to State lawIn the case of a State that requires State legislation to carry out any activity covered by any
			 certification submitted under this subsection, the State shall be
			 permitted to make the certification notwithstanding that the legislation
			 has not been enacted at the time the certification is submitted and such
			 State shall submit an additional certification once such legislation is
			 enacted..
					(d)Permitting use of funds for reimbursement for costs previously incurredSection 251(c)(1) of such Act (42 U.S.C. 15401(c)(1)) is amended by striking the period at the end
			 and inserting the following: , or as a reimbursement for any costs incurred after November 2004 in meeting the requirements of
			 title III which are imposed pursuant to the amendments made by title I of
			 the Voter Confidence and Increased Accessibility Act of 2014 or in
			 otherwise upgrading or replacing voting systems in a manner consistent
			 with such amendments (so long as the voting systems meet any of the
			 requirements that apply with respect to elections for Federal office held
			 in 2019 and each succeeding year)..
				(e)Rule of construction regarding States receiving other funds for replacing punch card, lever, or
			 other voting machinesNothing in the amendments made by this section or in any other provision of the Help America Vote
			 Act of 2002 may be construed to prohibit a State which received or was
			 authorized to receive a payment under title I or II of such Act for
			 replacing punch card, lever, or other voting machines from receiving or
			 using any funds which are made available under the amendments made by this
			 section.
				(f)Rule of construction regarding use of funds received in prior years
					(1)In generalNothing contained in this Act or the Help America Vote Act of 2002 may be construed to prohibit a
			 State from using funds received under title I or II of the Help America
			 Vote Act of 2002 to purchase or acquire by other means a voting system
			 that meets the requirements of paragraphs (2) and (3) of section 301 of
			 the Help America Vote Act of 2002 (as amended by this Act) in order to
			 replace voting systems purchased with funds received under the Help
			 America Vote Act of 2002 that do not meet such requirements.
					(2)Waiver of notice and comment requirementsThe requirements of subparagraphs (A), (B), and (C) of section 254(a)(11) of the Help America Vote
			 Act of 2002 shall not apply to any State using funds received under such
			 Act for the purposes described in subparagraph (A) or (B) of paragraph
			 (1).
					(g)Effective dateThe amendments made by this section shall apply with respect to fiscal years beginning with fiscal
			 year 2015.
				105.Effective Date For New RequirementsSection 301(d) of the Help America Vote Act of 2002 (42 U.S.C. 15481(d)) is amended to read as
			 follows:
				
					(d)Effective Date
						(1)In generalExcept as provided in paragraph (2), each State and jurisdiction shall be required to comply with
			 the requirements of this section on and after January 1, 2006.
						(2)Special rule for certain requirements
							(A)In generalExcept as provided in subparagraphs (B) and (C), the requirements of this section which are first
			 imposed on a State and jurisdiction pursuant to the amendments made by
			 title I of the Voter Confidence and Increased Accessibility Act of 2014
			 shall apply with respect to voting systems used for the regularly
			 scheduled general election for Federal office held in November 2016 and
			 each succeeding election for Federal office.
							(B)Delay for jurisdictions using certain paper record printers or certain systems using or producing
			 voter-verifiable paper records in 2012
								(i)DelayIn the case of a jurisdiction described in clause (ii), subparagraph (A) shall apply to a voting
			 system in the jurisdiction as if the reference in such subparagraph to the regularly scheduled general election for Federal office held in November 2016 and each
			 succeeding election for Federal office were a reference to elections for Federal office occurring during 2018 and each succeeding year, but only with respect to the following requirements of this section:
									(I)Paragraph (2)(A)(i)(I) of subsection (a) (relating to the use of voter-marked paper ballots).
									(II)Paragraph (3)(B)(ii) (I) and (II) of subsection (a) (relating to access to verification from and
			 casting of the durable paper ballot).
									(III)Paragraph (11) of subsection (a) (relating to durability and readability requirements for ballots).
									(ii)Jurisdictions describedA jurisdiction described in this clause is a jurisdiction—
									(I)which used voter verifiable paper record printers attached to direct recording electronic voting
			 machines, or which used other voting systems that used or produced paper
			 records of the vote verifiable by voters but that are not in compliance
			 with paragraphs (2)(A)(i)(I), (3)(B)(ii) (I) and (II), and (11) of
			 subsection (a) (as amended or added by the Voter Confidence and Increased
			 Accessibility Act of 2014), for the administration of the regularly
			 scheduled general election for Federal office held in November 2012; and
									(II)which will continue to use such printers or systems for the administration of elections for Federal
			 office held in years before 2018.
									(iii)Mandatory availability of paper ballots at polling places using grandfathered printers and systems
									(I)Requiring ballots to be offered and providedThe appropriate election official at each polling place that uses a printer or system described in
			 clause (ii)(I) for the administration of elections for Federal office
			 shall offer each individual who is eligible to cast a vote in the election
			 at the polling place the opportunity to cast the vote using a blank
			 pre-printed paper ballot which the individual may mark by hand and which
			 is not produced by the direct recording electronic voting machine or other
			 such system. The official shall provide the individual with the ballot and
			 the supplies necessary to mark the ballot, and shall ensure (to the
			 greatest extent practicable) that the waiting period for the individual to
			 cast a vote is the lesser of 30 minutes or the average waiting period for
			 an individual who does not agree to cast the vote using such a paper
			 ballot under this clause.
									(II)Treatment of ballotAny paper ballot which is cast by an individual under this clause shall be counted and otherwise
			 treated as a regular ballot for all purposes (including by incorporating
			 it into the final unofficial vote count (as defined by the State) for the
			 precinct) and not as a provisional ballot, unless the individual casting
			 the ballot would have otherwise been required to cast a provisional
			 ballot.
									(III)Posting of noticeThe appropriate election official shall ensure there is prominently displayed at each polling place
			 a notice that describes the obligation of the official to offer
			 individuals the opportunity to cast votes using a pre-printed blank paper
			 ballot.
									(IV)Training of election officialsThe chief State election official shall ensure that election officials at polling places in the
			 State are aware of the requirements of this clause, including the
			 requirement to display a notice under subclause (III), and are aware that
			 it is a violation of the requirements of this title for an election
			 official to fail to offer an individual the opportunity to cast a vote
			 using a blank pre-printed paper ballot.
									(V)Period of applicabilityThe requirements of this clause apply only during the period in which the delay is in effect under
			 clause (i).
									(C)Special rule for jurisdictions using certain nontabulating ballot marking devicesIn the case of a jurisdiction which uses a nontabulating ballot marking device which automatically
			 deposits the ballot into a privacy sleeve, subparagraph (A) shall apply to
			 a voting system in the jurisdiction as if the reference in such
			 subparagraph to the regularly scheduled general election for Federal office held in November 2016 and each
			 succeeding election for Federal office were a reference to elections for Federal office occurring during 2018 and each succeeding year, but only with respect to paragraph (3)(B)(ii)(II) of subsection (a) (relating to nonmanual
			 casting of the durable paper ballot)..
			IIEnhancement of Enforcement
			201.Enhancement of enforcement of Help America Vote Act of 2002Section 401 of the Help America Vote Act of 2002 (42 U.S.C. 15511) is amended—
				(1)by striking The Attorney General and inserting (a) In General.—The Attorney General; and
				(2)by adding at the end the following new subsections:
					
						(b)Filing of Complaints by Aggrieved Persons
							(1)In generalA person who is aggrieved by a violation of section 301, 302, or 303 which has occurred, is
			 occurring, or is about to occur may file a written, signed, notarized
			 complaint with the Attorney General describing the violation and
			 requesting the Attorney General to take appropriate action under this
			 section. The Attorney General shall immediately provide a copy of a
			 complaint filed under the previous sentence to the entity responsible for
			 administering the State-based administrative complaint procedures
			 described in section 402(a) for the State involved.
							(2)Response by Attorney GeneralThe Attorney General shall respond to each complaint filed under paragraph (1), in accordance with
			 procedures established by the Attorney General that require responses and
			 determinations to be made within the same (or shorter) deadlines which
			 apply to a State under the State-based administrative complaint procedures
			 described in section 402(a)(2). The Attorney General shall immediately
			 provide a copy of the response made under the previous sentence to the
			 entity responsible for administering the State-based administrative
			 complaint procedures described in section 402(a) for the State involved.
							(c)Availability of private right of actionAny person who is authorized to file a complaint under subsection (b)(1) (including any individual
			 who seeks to enforce the individual’s right to a voter-verified paper
			 ballot, the right to have the voter-verified paper ballot counted in
			 accordance with this Act, or any other right under subtitle A of title
			 III) may file an action under section 1979 of the Revised Statutes of the
			 United States (42 U.S.C. 1983) to enforce the uniform and
			 nondiscriminatory election technology and administration requirements
			 under sections 301, 302, and 303.
						(d)No effect on State proceduresNothing in this section may be construed to affect the availability of the State-based
			 administrative complaint procedures required under section 402 to any
			 person filing a complaint under this subsection..
				IIIRequirement for mandatory manual audits by hand count
			301.Mandatory Manual AuditsTitle III of the Help America Vote Act of 2002 (42 U.S.C. 15481 et seq.) is amended by adding at
			 the end the following new subtitle:
				
					CMandatory manual audits
						321.Requiring audits of results of elections
							(a)Requiring Audits
								(1)In generalIn accordance with this subtitle, each State shall administer, without advance notice to the
			 precincts or alternative audit units selected, audits of the results of
			 all elections for Federal office held in the State (and, at the option of
			 the State or jurisdiction involved, of elections for State and local
			 office held at the same time as such election) consisting of random hand
			 counts of the voter-verified paper ballots required to be used and
			 preserved pursuant to section 301(a)(2).
								(2)Exception for certain electionsA State shall not be required to administer an audit of the results of an election for Federal
			 office under this subtitle if the winning candidate in the election—
									(A)had no opposition on the ballot; or
									(B)received 80 percent or more of the total number of votes cast in the election, as determined on the
			 basis of the final unofficial vote count.
									(b)Determination of Entity Conducting Audits; Application of GAO Independence StandardsThe State shall administer audits under this subtitle through an entity selected for such purpose
			 by the State in accordance with such criteria as the State considers
			 appropriate consistent with the requirements of this subtitle, except that
			 the entity must meet the general standards established by the Comptroller
			 General and as set forth in the Comptroller General’s Government Auditing
			 Standards to ensure the independence (including, except as provided under
			 section 323(b), the organizational independence) of entities performing
			 financial audits, attestation engagements, and performance audits.
							(c)References to Election AuditorIn this subtitle, the term Election Auditor means, with respect to a State, the entity selected by the State under subsection (b).
							322.Number of ballots counted under audit
							(a)In GeneralExcept as provided in subsection (b), the number of voter-verified paper ballots which will be
			 subject to a hand count administered by the Election Auditor of a State
			 under this subtitle with respect to an election shall be determined as
			 follows:
								(1)In the event that the unofficial count as described in section 323(a)(1) reveals that the margin of
			 victory between the two candidates receiving the largest number of votes
			 in the election is less than 1 percent of the total votes cast in that
			 election, the hand counts of the voter-verified paper ballots shall occur
			 in at least 10 percent of all precincts or equivalent locations (or
			 alternative audit units used in accordance with the method provided for
			 under subsection (b)) in the Congressional district involved (in the case
			 of an election for the House of Representatives) or the State (in the case
			 of any other election for Federal office).
								(2)In the event that the unofficial count as described in section 323(a)(1) reveals that the margin of
			 victory between the two candidates receiving the largest number of votes
			 in the election is greater than or equal to 1 percent but less than 2
			 percent of the total votes cast in that election, the hand counts of the
			 voter-verified paper ballots shall occur in at least 5 percent of all
			 precincts or equivalent locations (or alternative audit units used in
			 accordance with the method provided for under subsection (b)) in the
			 Congressional district involved (in the case of an election for the House
			 of Representatives) or the State (in the case of any other election for
			 Federal office).
								(3)In the event that the unofficial count as described in section 323(a)(1) reveals that the margin of
			 victory between the two candidates receiving the largest number of votes
			 in the election is equal to or greater than 2 percent of the total votes
			 cast in that election, the hand counts of the voter-verified paper ballots
			 shall occur in at least 3 percent of all precincts or equivalent locations
			 (or alternative audit units used in accordance with the method provided
			 for under subsection (b)) in the Congressional district involved (in the
			 case of an election for the House of Representatives) or the State (in the
			 case of any other election for Federal office).
								(b)Use of Alternative Mechanism
								(1)Permitting use of alternative mechanismNotwithstanding subsection (a), a State may adopt and apply an alternative mechanism to determine
			 the number of voter-verified paper ballots which will be subject to the
			 hand counts required under this subtitle with respect to an election, so
			 long as the alternative mechanism uses the voter-verified paper ballots to
			 conduct the audit and the National Institute of Standards and Technology
			 determines that the alternative mechanism is in accordance with the
			 principles set forth in paragraph (2).
								(2)Principles for approvalIn approving an alternative mechanism under paragraph (1), the National Institute of Standards and
			 Technology shall ensure that the audit procedure will have the property
			 that for each election—
									(A)the alternative mechanism will be at least as statistically effective in ensuring the accuracy of
			 the election results as the procedures under this subtitle; or
									(B)the alternative mechanism will achieve at least a 95 percent confidence interval (as determined in
			 accordance with criteria set forth by the National Institute of Standards
			 and Technology) with respect to the outcome of the election.
									(3)Deadline for responseThe Director of the National Institute of Standards and Technology shall make a determination
			 regarding a State’s request to approve an alternative mechanism under
			 paragraph (1) not later than 30 days after receiving the State’s request.
								323.Process for administering audits
							(a)In GeneralThe Election Auditor of a State shall administer an audit under this section of the results of an
			 election in accordance with the following procedures:
								(1)Within 24 hours after the State announces the final unofficial vote count (as defined by the State)
			 in each precinct in the State, the Election Auditor shall—
									(A)determine and then announce the precincts or equivalent locations (or alternative audit units used
			 in accordance with the method provided under section 322(b)) in the State
			 in which it will administer the audits; and
									(B)with respect to votes cast at the precinct or equivalent location on or before the date of the
			 election (other than provisional ballots described in paragraph (2)),
			 begin to administer the hand count of the votes on the voter-verified
			 paper ballots required to be used and preserved under section 301(a)(2)(A)
			 and the comparison of the count of the votes on those ballots with the
			 final unofficial count of such votes as announced by the State.
									(2)With respect to votes cast other than at the precinct on the date of the election (other than votes
			 cast before the date of the election described in paragraph (2)) or votes
			 cast by provisional ballot on the date of the election which are certified
			 and counted by the State on or after the date of the election, including
			 votes cast by absent uniformed services voters and overseas voters under
			 the Uniformed and Overseas Citizens Absentee Voting Act, the Election
			 Auditor shall administer the hand count of the votes on the applicable
			 voter-verified paper ballots required to be produced and preserved under
			 section 301(a)(2)(A) and the comparison of the count of the votes on those
			 ballots with the final unofficial count of such votes as announced by the
			 State.
								(b)Use of personnelIn administering the audits, the Election Auditor may utilize the services of the personnel of the
			 State or jurisdiction, including election administration personnel and
			 poll workers, without regard to whether or not the personnel have
			 professional auditing experience.
							(c)LocationThe Election Auditor shall administer an audit of an election—
								(1)at the location where the ballots cast in the election are stored and counted after the date of the
			 election or such other appropriate and secure location agreed upon by the
			 Election Auditor and the individual that is responsible under State law
			 for the custody of the ballots; and
								(2)in the presence of the personnel who under State law are responsible for the custody of the
			 ballots.
								(d)Special rule in case of delay in reporting absentee vote countIn the case of a State in which the final count of absentee and provisional votes is not announced
			 until after the date of the election, the Election Auditor shall initiate
			 the process described in subsection (a) for administering the audit not
			 later than 24 hours after the State announces the final unofficial vote
			 count for the votes cast at the precinct or equivalent location on or
			 before the date of the election, and shall initiate the administration of
			 the audit of the absentee and provisional votes pursuant to subsection
			 (a)(2) not later than 24 hours after the State announces the final
			 unofficial count of such votes.
							(e)Additional Audits if Cause Shown
								(1)In generalIf the Election Auditor finds that any of the hand counts administered under this section do not
			 match the final unofficial tally of the results of an election, the
			 Election Auditor shall administer hand counts under this section of such
			 additional precincts (or alternative audit units) as the Election Auditor
			 considers appropriate to resolve any concerns resulting from the audit and
			 ensure the accuracy of the election results.
								(2)Establishment and publication of procedures governing additional auditsNot later than August 1, 2015, each State shall establish and publish procedures for carrying out
			 the additional audits under this subsection, including the means by which
			 the State shall resolve any concerns resulting from the audit with
			 finality and ensure the accuracy of the election results.
								(f)Public Observation of AuditsEach audit conducted under this section shall be conducted in a manner that allows public
			 observation of the entire process.
							324.Selection of precincts
							(a)In GeneralExcept as provided in subsection (c), the selection of the precincts or alternative audit units in
			 the State in which the Election Auditor of the State shall administer the
			 hand counts under this subtitle shall be made by the Election Auditor on a
			 random basis, in accordance with procedures adopted by the National
			 Institute of Standards and Technology, except that at least one precinct
			 shall be selected at random in each county, with additional precincts
			 selected by the Election Auditor at the Auditor’s discretion.
							(b)Public SelectionThe random selection of precincts under subsection (a) shall be conducted in public, at a time and
			 place announced in advance.
							(c)Mandatory Selection of Precincts Established Specifically for Absentee BallotsIf a State does not sort absentee ballots by precinct and include those ballots in the hand count
			 with respect to that precinct, the State shall create absentee ballot
			 precincts or audit units which are of similar size to the average precinct
			 or audit unit in the jurisdiction being audited, and shall include those
			 absentee precincts or audit units among the precincts in the State in
			 which the Election Auditor shall administer the hand counts under this
			 subtitle.
							(d)Deadline for Adoption of Procedures by CommissionThe National Institute of Standards and Technology shall adopt the procedures described in
			 subsection (a) not later than March 31, 2015, and shall publish them in
			 the Federal Register upon adoption.
							325.Publication of results
							(a)Submission to CommissionAs soon as practicable after the completion of an audit under this subtitle, the Election Auditor
			 of a State shall submit to the Commission the results of the audit, and
			 shall include in the submission a comparison of the results of the
			 election in the precinct as determined by the Election Auditor under the
			 audit and the final unofficial vote count in the precinct as announced by
			 the State and all undervotes, overvotes, blank ballots, and spoiled,
			 voided, or cancelled ballots, as well as a list of any discrepancies
			 discovered between the initial, subsequent, and final hand counts
			 administered by the Election Auditor and such final unofficial vote count
			 and any explanation for such discrepancies, broken down by the categories
			 of votes described in paragraphs (1)(B) and (2) of section 323(a).
							(b)Publication by CommissionImmediately after receiving the submission of the results of an audit from the Election Auditor of
			 a State under subsection (a), the Commission shall publicly announce and
			 publish the information contained in the submission.
							(c)Delay in certification of results by State
								(1)Prohibiting certification until completion of auditsNo State may certify the results of any election which is subject to an audit under this subtitle
			 prior to—
									(A)to the completion of the audit (and, if required, any additional audit conducted under section
			 323(e)(1)) and the announcement and submission of the results of each such
			 audit to the Commission for publication of the information required under
			 this section; and
									(B)the completion of any procedure established by the State pursuant to section 323(e)(2) to resolve
			 discrepancies and ensure the accuracy of results.
									(2)Deadline for completion of audits of Presidential electionsIn the case of an election for electors for President and Vice President which is subject to an
			 audit under this subtitle, the State shall complete the audits and
			 announce and submit the results to the Commission for publication of the
			 information required under this section in time for the State to certify
			 the results of the election and provide for the final determination of any
			 controversy or contest concerning the appointment of such electors prior
			 to the deadline described in section 6 of title 3, United States Code.
								326.Payments to States
							(a)Payments for Costs of Conducting AuditsIn accordance with the requirements and procedures of this section, the Commission shall make a
			 payment to a State to cover the costs incurred by the State in carrying
			 out this subtitle with respect to the elections that are the subject of
			 the audits conducted under this subtitle.
							(b)Certification of Compliance and Anticipated Costs
								(1)Certification requiredIn order to receive a payment under this section, a State shall submit to the Commission, in such
			 form as the Commission may require, a statement containing—
									(A)a certification that the State will conduct the audits required under this subtitle in accordance
			 with all of the requirements of this subtitle;
									(B)a notice of the reasonable costs incurred or the reasonable costs anticipated to be incurred by the
			 State in carrying out this subtitle with respect to the elections
			 involved; and
									(C)such other information and assurances as the Commission may require.
									(2)Amount of paymentThe amount of a payment made to a State under this section shall be equal to the reasonable costs
			 incurred or the reasonable costs anticipated to be incurred by the State
			 in carrying out this subtitle with respect to the elections involved, as
			 set forth in the statement submitted under paragraph (1).
								(3)Timing of noticeThe State may not submit a notice under paragraph (1) until candidates have been selected to appear
			 on the ballot for all of the elections for Federal office which will be
			 the subject of the audits involved.
								(c)Timing of PaymentsThe Commission shall make the payment required under this section to a State not later than 30 days
			 after receiving the notice submitted by the State under subsection (b).
							(d)Recoupment of OverpaymentsNo payment may be made to a State under this section unless the State agrees to repay to the
			 Commission the excess (if any) of—
								(1)the amount of the payment received by the State under this section with respect to the elections
			 involved; over
								(2)the actual costs incurred by the State in carrying out this subtitle with respect to the elections
			 involved.
								(e)Authorization of AppropriationsThere are authorized to be appropriated to the Commission for fiscal year 2015 and each succeeding
			 fiscal year $100,000,000 for payments under this section.
							327.Exception for elections subject to recount under State law prior to certification
							(a)ExceptionThis subtitle does not apply to any election for which a recount under State law will commence
			 prior to the certification of the results of the election, including but
			 not limited to a recount required automatically because of the margin of
			 victory between the 2 candidates receiving the largest number of votes in
			 the election, but only if each of the following applies to the recount:
								(1)The recount commences prior to the determination and announcement by the Election Auditor under
			 section 323(a)(1) of the precincts in the State in which it will
			 administer the audits under this subtitle.
								(2)If the recount would apply to fewer than 100 percent of the ballots cast in the election—
									(A)the number of ballots counted will be at least as many as would be counted if an audit were
			 conducted with respect to the election in accordance with this subtitle;
			 and
									(B)the selection of the precincts in which the recount will be conducted will be made in accordance
			 with the random selection procedures applicable under section 324.
									(3)The recount for the election meets the requirements of section 323(f) (relating to public
			 observation).
								(4)The State meets the requirements of section 325 (relating to the publication of results and the
			 delay in the certification of results) with respect to the recount.
								(b)Clarification of Effect on Other RequirementsNothing in this section may be construed to waive the application of any other provision of this
			 Act to any election (including the requirement set forth in section
			 301(a)(2) that the voter verified paper ballots serve as the vote of
			 record and shall be counted by hand in all audits and recounts, including
			 audits and recounts described in this subtitle).
							328.Effective dateThis subtitle shall apply with respect to elections for Federal office beginning with the regularly
			 scheduled general elections held in November 2015..
			302.Availability of Enforcement Under Help America Vote Act of 2002Section 401 of such Act (42 U.S.C. 15511), as amended by section 201, is amended—
				(1)in subsection (a), by striking the period at the end and inserting the following: , or the requirements of subtitle C of title III.;
				(2)in subsection (b)(1), by striking 303 and inserting 303, or subtitle C of title III,; and
				(3)in subsection (c)—
					(A)by striking subtitle A and inserting subtitle A or C; and
					(B)by striking the period at the end and inserting the following: , or the requirements of subtitle C of title III..
					303.Guidance on Best Practices for Alternative Audit Mechanisms
				(a)In generalNot later than May 1, 2015, the Director of the National Institute of Standards and Technology
			 shall establish guidance for States that wish to establish alternative
			 audit mechanisms under section 322(b) of the Help America Vote Act of 2002
			 (as added by section 301). Such guidance shall be based upon
			 scientifically and statistically reasonable assumptions for the purpose of
			 creating an alternative audit mechanism that will be consistent with the
			 principles for approval described in section 322(b)(2) of such Act (as so
			 added).
				(b)Authorization of appropriationsThere are authorized to be appropriated to carry out subsection (a) $100,000, to remain available
			 until expended.
				304.Clerical AmendmentThe table of contents of such Act is amended by adding at the end of the items relating to title
			 III the following:
				
					
						Subtitle C—Mandatory Manual Audits
						Sec. 321. Requiring audits of results of elections.
						Sec. 322. Number of ballots counted under audit.
						Sec. 323. Process for administering audits.
						Sec. 324. Selection of precincts.
						Sec. 325. Publication of results.
						Sec. 326. Payments to States.
						Sec. 327. Exception for elections subject to recount under State law prior to certification.
						Sec. 328. Effective date..
			IVRepeal of exemption of Election Assistance Commission from certain government contracting
			 requirements
			401.Repeal of exemption of Election Assistance Commission from certain government contracting
			 requirements
				(a)In generalSection 205 of the Help America Vote Act of 2002 (42 U.S.C. 15325) is amended by striking
			 subsection (e).
				(b)Effective dateThe amendment made by subsection (a) shall apply with respect to contracts entered into by the
			 Election Assistance Commission on or after the date of the enactment of
			 this Act.
				VEffective date
			501.Effective DateExcept as otherwise provided, this Act and the amendments made by this Act shall apply with respect
			 to the regularly scheduled general election for Federal office in November
			 2016 and each succeeding election for Federal office.
			
